Title: To James Madison from William Jarvis, 15 October 1802
From: Jarvis, William
To: Madison, James


					
						(Copy)
						Sir
						Lisbon 15 Octr. 1802
					
					Nothing remarkable has occured since I had the honor to address you the 12 Instant ⅌ Brig Mentor Captn. Trevott Via Boston incloseing the answer from the Minister of Foreign affairs to my Communication of the 9 Ulto. & extracts of letters from Mr. Simpson & Mr. Gavino of the 18th. & 23rd. of the same month.
					Herewith you will receive a Copy of a letter from Mr. Gavino & of my Note to this Government  With the greatest Respect I have the honor to be Sir Your Mo: Hble Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
